DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Examiner notes the amendment filed 09 DEC 2020.  The status of the claims is as follows:
Claims 1-14 are pending.
Claim 1 is amended.
Claims 9-14 are withdrawn (without traverse, 11 JUN 2020).
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Akimoto ‘931 (U.S. PGPub 2004/0241931) in view of Tsai (“Wet etching mechanisms of ITO films in oxalic acid”, Tsai et al. Microelectronic engineering 83 (2006) 536-541, printout attached).
Claim 1 – Akimoto ‘931 teaches a method for producing an optical thin film (e.g. Claim 21), comprising:
forming a vapor deposition film (PG 0076) by depositing a thin film forming material on an object in a non-oxidizing atmosphere (PG 0076, argon-
bringing the vapor deposition film into contact with a first acidic solution comprising an acidic substance (PG 0079 teaches a dilute solution of oxalic acid); to obtain a first thin film having voids (PG 0079, etching both the first and second transparent layers, the first layer being analogous to the instantly claimed layer, using a resist mask to control the etching; the mask ensures the first layer is not etched completely away, and therefore voids are formed in the first layer; by definition, material etched away from a formed layer leaves a void or hole in the layer where the material was removed; see also Figure 8),
wherein the thin film forming material is a mixture consisting of an indium oxide and silicon oxide (PG 0076; indium tin oxide is both an indium oxide and a tin oxide; as such, the composite film would be reasonably expected to consist of an indium oxide and silicon oxide),
wherein the first thin film having voids has a framework composed of silicon dioxide (silicon dioxide is present in the remaining film material; therefore, the first thin film having voids necessarily has a structure composed of silicon dioxide.  The claim as presented does not require the framework to have any particular form.).
Akimoto ‘931 does not explicitly teach a composition in which the indium oxide is contained in a range of 0.230 mol or more and 0.270 mol or less relative In re Aller, 220 F.2d 454, 105 USPQ 223 (CCPA 1955).
Akimoto ‘931 does not teach a pH concentration of the acidic solution.  Tsai studies the effect of concentration and temperature of oxalic acid for the purpose of etching ITO films (Abstract, Figure 1) and determines that concentration and temperature notably affect the etching rate of the indium tin oxide film.  The concentration of an acid directly affects the pH of that acid, as a greater amount of acid in solution leads to greater dissociation of acid, which leads to a higher [H+] and a lower pH.  Therefore, the concentration and pH of the oxalic acid in Akimoto ‘931 are recognized to be result-effective variables with regards to the etching rate of the transparent conductive oxide film.  It would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have selected a concentration of oxalic acid, and therefore a pH of oxalic acid, which suitably etches the indium tin oxide film of Akimoto ‘931, as Akimoto ‘931 teaches using dilute oxalic acid as an etchant and Tsai teaches that the concentration and temperature of dilute oxalic acid affect the etching rate of indium tin oxide films.
Claim 4 – Akimoto ‘931 discloses the method for producing the optical thin film according to claim 1, but does not expressly disclose an amount of voidage in the first layer.  PG 0079 expressly teaches that the etching is designed to impart a desired shape to the first and second films.  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to select etching profiles, and thereby void content of the etched films, such that a desired film shape is obtained, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 105 USPQ 223 (CCPA 1955).
Claim 5 – Akimoto ‘931 discloses the method for producing the optical thin film according to claim 1, but does not expressly teach room temperature (PG 0079 discloses 45 degrees Celsius).  Tsai studies the effect of concentration and temperature of oxalic acid for the purpose of etching ITO films (Abstract, Figure 1) and determines that concentration and temperature notably affect the etching rate of the indium tin oxide film.  Therefore, temperature is a recognized result-effective variable for the etch rate of indium tin oxide with oxalic acid.  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See also MPEP 2144.05(II)A.

Claims 2, 3, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Akimoto ‘931 / Tsai as applied to claim 1 above, and further in view of Kursawe ‘629 (U.S. PGPub 2005/0030629).
Claim 2 – Akimoto ‘931 /Tsai teaches the method for producing the optical thin film according to claim 1, but does not teach wherein the silicon oxide in the thin film forming material comprises a silicon monoxide as a major component.  Akimoto ‘931 teaches at PG 0015 that silicon dioxide, silicon, or both may be used as the material to render the ITO amorphous.  Kursawe ‘629 is drawn to forming optical multilayer structures (Abstract, PG 0033) designed to be operable with transparent conductive films (PG 0041) and teaches that first layer films in this system may comprise e.g. mixtures of indium oxide, tin oxide, and silicon monoxide (PG 0049).  PG 0049 further notes a distinction between silicon monoxide and silicon dioxide in terms of refractive index.  These layers may be e.g. sputtered (PG 0072).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Akimoto ‘931 / Tsai to use silicon monoxide as part of the sputtering target to form a composite indium tin silicon oxide film as suggested by Kursawe ‘629, as Akimoto ‘931 teaches a system of oxides for depositing a transparent conductive film and teaches that the inclusion of silicon and/or silicon dioxide renders the film amorphous, while Kursawe ‘629 teaches a closely related alternative system of oxides suitable for the same purpose utilizing silicon monoxide in place of the silicon or silicon dioxide of Akimoto ‘931.
Claim 3 – Akimoto ‘931 / Tsai teaches the method for producing the optical thin film according to claim 1, but does not explicitly teach wherein a refractive index of the first thin film is 1.300 or less.  Akimoto ‘931 teaches at PG 0015 that silicon dioxide, 
Claim 6 – Akimoto ‘931 / Tsai teaches the method for producing the optical thin film according to claim 1, but does not teach coating a surface of the first thin film with a silica-coat forming material to obtain a coated thin film; and heat-treating the coated thin film to obtain a second thin film.  Akimoto ‘931 teaches that after the first and second films are etched, a silicon oxide film may be deposited over the portions of its first and second layers that remain (PG 0086, Figure 5B).  Kursawe ‘629 is drawn to forming optical multilayer structures (Abstract, PG 0033) designed to be operable with transparent conductive films (PG 0041) and teaches that after formation of the transparent conductive oxide layer, silicon oxide layers may be formed in contact with 
Claim 7 – Akimoto ‘931 / Tsai / Kursawe ‘629 teaches the method for producing the optical thin film according to claim 6, wherein the silica-coat forming material comprises a silicon alkoxide (Kursawe ‘629 PG 0103, ethyl orthosilicate, water solvent, and acid; ethyl orthosilicate is tetraethoxysilane).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Akimoto ‘931 / Tsai / Kursawe ‘629 as applied to claim 6 above, and further in view of Belton (“An overview of the fundamentals of the chemistry of the chemistry of silica with relevance to biosilification and technological advances”, Belton et al FEBS Journal 279 (2012) 1710-1720, printout attached) and Ng (“Acidic Sol-Gel Polymerization of TEOS: Effect of Solution Composition on Cyclization and Bimolecular Condensation Rates”, Ng et al, J. Phys. Chem 1996, 100, 12517-12531, printout attached).
Claim 8 – Akimoto ‘931 / Tsai / Kursawe 629 teaches the method for producing the optical thin film according to claim 6, wherein coating the surface of the first thin film with a silica-coat forming material comprises adding a second acidic solution to the In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See also MPEP 2144.05(II)A.

Response to Arguments
Applicant's arguments filed 09 DEC 2020 have been fully considered but they are not persuasive.
Applicant argues (Page 6) that the optical thin film of Claim 1 is not conductive, while the thin film of the cited references is conductive.  Examiner notes that Claim 1 as presented does not exclude conductive thin films.
Applicant argues (Pages 5-6) that no reference or combination of references teaches the newly added limitations of Claim 1.  Examiner respectfully disagrees for the reasons expressed above.
Applicant argues that Claims 2-8 are allowable for at least the same reasons as Claim 1.  Examiner notes that at the present time, Claim 1 is not held to be allowable.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL G MILLER whose telephone number is (571)270-1861.  The examiner can normally be reached on M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael B Cleveland can be reached on 571-272-1418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL G MILLER/             Examiner, Art Unit 1712                                                                                                                                                                                           
/MICHAEL P WIECZOREK/            Primary Examiner, Art Unit 1712